Citation Nr: 1242717	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-24 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for dermatitis.  

2.  Entitlement to service connection for lichen planus.  

3.  Entitlement to service connection for the post-operative residuals of a parotid tumor.  

4.  Entitlement to service connection for hemochromatosis.  

5.  Entitlement to service connection for atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran now resides in the jurisdiction of the Phoenix, Arizona VARO.  

In November 2009, the Veteran withdrew, in writing, his request for a Board hearing.  

When the case was previously before the Board in May 2010, the issues were styled as being due to exposure to ionizing radiation.  However, in this decision we have dropped that phrase because VA has a duty to consider all bases for the claim.  Thus, although consideration has been given to the effects of ionizing radiation, the claim has not been limited to ionizing radiation.  In this context, it is important to emphasize that the Veteran was told what was needed to support his claim generally, as well as due to ionizing radiation.  

In May 2010, the Board remanded the case for private medical records, VA examinations, VA medical opinions and readjudication.  In September 2010, the agency of original jurisdiction (AOJ) wrote to the Veteran asking him to complete releases and identify care givers.  He responded in October 2010 that he did not have any more evidence and asked that the claim be adjudicated on the record.  In June 2011, the Veteran submitted records from D. A. W., M.D., for the period from December 2003 to April 2011.  The Veteran reported for VA examinations in March 2011 and medical opinions were rendered.  In March 2012, the AOJ readjudicated the claims with a supplemental statement of the case.  In as much as the development requested by the Board has been substantially completed, the Board proceeds to review the appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's groin dermatitis is not the result of disease or injury incurred or aggravated during his active service.  It is not the result of exposure to ionizing radiation.  It is not the result of or proximately due to any service-connected disability.  

2.  The Veteran does not have lichen planus as a result of disease or injury incurred or aggravated during his active service.  It is not the result of exposure to ionizing radiation.  It is not the result of or proximately due to any service-connected disability.  

3.  The Veteran does not have the post-operative residuals of a parotid tumor as a result of disease or injury incurred or aggravated during his active service.  The parotid tumor is not shown to have been malignant or otherwise a manifestation of cancer.  It is not the result of exposure to ionizing radiation.  It is not the result of or proximately due to any service-connected disability.  

4.  The Veteran does not have hemochromatosis as a result of disease or injury incurred or aggravated during his active service.  It is not the result of exposure to ionizing radiation.  It is not the result of or proximately due to any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dermatitis have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2012).  

2.  The criteria for service connection for lichen planus have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2012).  

3.  The criteria for service connection for the post-operative residuals of a parotid tumor have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2012).  

4.  The criteria for service connection for hemochromatosis have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In a letter dated in March 2004 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  A March 2006 letter provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These notices were provided before adjudication of the claims in August 2007.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary and available for equitable resolution of the issues has been obtained.  The report of the Veteran's examination for separation from service in June 1956 is in the claims folder.  Attempts to obtain additional service medical records were fruitless and the Veteran was properly informed in accordance with 38 C.F.R. § 3.159.  Records showing radiation exposure have been obtained.  He has submitted a January 2002 letter from a private physician about his eyes and records from D. A. W., M.D., for the period from December 2003 to April 2011.  The Veteran has been repeatedly asked to identify the doctors and other care givers who have treated him since service, and to complete releases so VA could assist him by obtaining the necessary medical records.  He has not returned the requested releases.  Thus, it appears that VA has done all the records development that it can without the Veteran's further cooperation.  The Veteran has had a VA examination and a medical opinion has been obtained.  He requested hearings at both RO and Board levels and both hearings were scheduled; however, both times, the Veteran withdrew his hearing request.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Claims Due to Exposure to Ionizing Radiation

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  In June 2007, the Veteran wrote "All my claims are presumptive claims under 3.309."  That section provides presumptions for certain listed disabilities.  The problem here is that none of the claimed disabilities are listed in that section.  So, none of the claimed disabilities get the presumptions provided by Section 3.309.  

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  The Board notes that the Veteran's cataracts are listed as a radiogenic disease under Section 3.311(b)(2) and service connection for them has been granted.  However, none of the remaining conditions qualifies as a "radiogenic disease" under that regulation.  

If a claim is based on a disease other than one listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of Section 3.311, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  In this case, the Veteran has not cited or submitted any competent scientific or medical evidence that the claimed condition is a radiogenic disease.  He has claimed that a doctor told him they were caused by radiation exposure, but he has not submitted anything from the doctor or even identified the doctor so that VA could obtain information from him.  A claimant's statements as to what a doctor said are not competent evidence.  See Warren v. Brown, 6 Vet App 4 (1993).  Therefore, none of the claimed disorders qualifies for special development under Section 3.311.  

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2012).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, cataracts and a bilateral hearing loss are the only disabilities for which service connection has been established.  The Veteran does not claim that his service-connected cataracts or hearing loss have caused any of the disorders at issue and there is no competent evidence that any of the claimed disorders are the result of or proximately due to the service-connected cataracts or hearing loss.  

Dermatitis

The Veteran reports that he incurred dermatitis, in the form of a rash on his groin during his service on Eniwetok.  He states that a doctor called it "Eniwetok crud."  He describes it as a lumpy itchy rash that he still has occasionally.  As a lay witness, the Veteran is competent to report what he can observe.  So, he is competent to say that he observed it in service, continually after service and currently.  38 C.F.R. § 3.159(a).  There is no other evidence of the rash being present in service or of it continuing after service.  

The evidence against the claim includes the report of the separation examination performed in June 1956, shortly before the Veteran completed his active service.  It shows that a physician examined the Veteran and found his skin was normal.  This report by a physician and medical corps officer in the course of his regular duties is presumed true under the presumption of regularity.  There is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  The Court has applied the presumption of regularity to various processes and procedures throughout the VA administrative process, including the RO's mailing of notice of a VA medical examination.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  A claimant's mere statement of nonreceipt is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  Whether the presumption of regularity attaches to the public actions of a public official is a question of law that the Court reviews de novo.  Marsh, 19 Vet. App. at 386; 38 U.S.C. § 7261(a)(1).  In this case, the doctor on the separation examination reported the Veteran's skin to be normal and now the only evidence supporting the claim is the Veteran's statement, which does not qualify as clear evidence to the contrary.  

Following service, over 40 years passed without any medically documented groin rash or other evidence of dermatitis.  Here, again, the Board notes that the Veteran has been repeatedly asked to identify treating physicians and provide releases but has only provided generalized claims.  While medical documentation is not required, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran had a VA examination in March 2011.  The Veteran reported that he had a longstanding itchy rash in his groin.  It was said to be constant and manifested by itching.  Examination revealed slight erythema and superficial maceration of inguinal intertriginous areas, bilaterally.  The diagnosis was groin dermatitis.  The examiner expressed the opinion that it was less likely than not that the dermatitis of the groin was related to service, to include as a result of exposure to ionizing radiation.  The examiner specifically noted that there was no scientific evidence that dermatitis of that type was caused by ionizing radiation exposure.  The examiner stated that he was unable to elicit any other nexus between the condition and the Veteran's military service.  

Conclusion

While the Veteran may earnestly believe that his dermatitis began in service, VA must make it decision on the evidence.  Here, there is only the Veteran's statement of continuity and that is not credible because it is outweighed by the report of the separation examination, the absence of post service treatment, and the current examination and medical opinion.  These factors provide a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Lichen Planus, Parotid Tumor Residuals, and Hemochromatosis

Lichen planus is the eruption of flat-topped, shiny, violaceous papules on the flexor surfaces, male genitalia, and buccal mucosa of unknown cause.  Spontaneous resolution is common, after months to years.  STEDMAN'S MEDICAL DICTIONARY, 996 (27th ed., 2000).  

Parotid means situated near the ear, denoting several structures in the neighborhood.  It usually refers to the parotid salivary gland, the gland beside the ear.  STEDMAN'S MEDICAL DICTIONARY, 1317 (27th ed., 2000).  

Hemochromatosis is a disorder of iron metabolism characterized by excessive absorption of ingested iron, saturation of iron binding protein, and deposition of hemosiderin in tissue, particularly in the liver, pancreas, and skin.  Cirrhosis of the liver, diabetes (bronze diabetes), bronze pigmentation of the skin, and, eventually, heart failure may occur.  It can also result from the administration of large amounts of iron orally, by injection, or by blood transfusion.  STEDMAN'S MEDICAL DICTIONARY, 801 (27th ed., 2000).  

The report of the June 1956 examination for separation from service shows all findings relevant to lichen planus, parotid tumor residuals, and hemochromatosis were normal.  The Veteran's skin was normal.  Examination of his head, face, neck, scalp, and ears, showed them to be normal.  His abdomen and viscera were normal.  

A VA clinical note from January 2002 shows the Veteran was seen for an ionizing radiation examination.  He complained of subcapsular cataracts, parotid tumor (benign), hemochromatosis, and lichen planus.  He was not sure if these problems were related to exposure.  Examination showed the head, eyes, ears, nose and throat had no lesions, erythema or exudates.  The skin had no rashes.  Lymph nodes were not palpable.  Laboratory studies were done and reviewed.  The assessment did not include any diagnoses of parotid tumor, hemochromatosis, or lichen planus.

In November 2003, the Veteran explained his claim.  He provided dates of service on Eniwetok Island in the Eniwetok Atoll and Enyu Island in the Bikini Atoll.  He detailed experiences relative to radiation exposure.  He stated that he left Eniwetok with the "Eniwetok Crud," which was the name a doctor used for the lumpy itchy rash he still had occasionally.  The doctor told him it was a sort of coral poisoning.  The Veteran wrote that he had two "exotic" diseases according to his past physician, lichen planus which he developed shortly after getting out of service and hemochromotosis.  Other disorders included diabetes, which he developed in 1991, hypertension, being deaf, and having a parotid tumor (non-malignant) excised in 1997, and atrial fibrillation.  

As a lay witness, the Veteran does not have the medical training and experience to diagnose himself as having lichen planus, parotid tumor residuals, or hemochromatosis.  Despite VA's repeated requests for medical evidence, there is no competent evidence that the Veteran has or ever had lichen planus, a parotid tumor or hemochromatosis.  We are left with the Veteran's assertions that he has these disorders, but that is merely his claim, and it is not competent evidence.  See Warren, supra.  Similarly, there is no competent evidence connecting these disorders to his active service or exposure to ionizing radiation in service.  

Records from the Veteran's private physician, D. A. W., M.D., cover the period from December 2003 to April 2011.  They reflect extensive work up for the Veteran's expressive and memory problems but do not provide a current diagnosis of lichen planus, parotid tumor residuals, or hemochromatosis.  In December 2003, the doctor noted that laboratory studies were unremarkable.  He discussed numerous diagnoses not at issue but did not diagnose lichen planus, parotid tumor residuals, or hemochromatosis or connect any diagnosis to the Veteran's active service.  

The Veteran was afforded VA examinations in March 2011.  The examiner found evidence that the Veteran was treated for hemochromatosis at least up until 2006, although he was unable to find any direct documentation.  There was no documentation of the parotid tumor, except for the Veteran's self report.  The examiner was unable to identify any documentation as to dermatitis or lichen planus, except for the Veteran's self report.  The Veteran complained of constant itching in the groin.  The examiner found evidence of dermatitis but found no evidence of lichen planus.  The diagnosis was groin dermatitis and no current evidence for lichen planus.  

As to the parotid tumor, the Veteran related that it occurred in the mid 1990's when he developed swelling of the left parotid.  It was diagnosed as a benign tumor and surgically excised with no recurrence.  Physical examination showed no disfiguring scars.  There was no interference with speech, loss of tongue, interference with mastication, or other pertinent physical findings.  The examiner specifically reported that there was no current evidence of a parotid tumor or scarring from parotid tumor surgery or any other residual.  The diagnosis was benign left parotid tumor status post surgical excision by report with no recurrence or current residual.  

In February 2011, laboratory studies were done for the hemochromatosis.  Iron was 72 ug/dL within a normal range from 50 to 150.  Transferrin was low at 185 mg/dL compared to a normal range from 212 to 360.  TIBC (total iron binding capacity) (calculated) was low at 240 ug/dL compared to a normal range from 250 to 450.  Iron saturation was 30 percent within a normal range from 16 to 55 percent.  Ferritin was 256 ng/ml within a normal range from 20 to 300.  Red blood cells were low at 3.85 million/uL compared to a normal range from 4.7 to 6.1.  Hemoglobin was low at 13.6 g/dL compared to a normal range from 14 to 16.  Hematocrit was low at 39.4 percent compared to a normal range from 40 to 52.  

During the March 2011 VA examination, the laboratory studies were reviewed and the Veteran was examined.  The diagnosis was hemochromatosis by history, currently no evidence for iron overload or complications of hemochromatosis.   

Conclusion

Compensation is paid to compensate a disabled veteran for the average industrial impairment associated with his current disabilities.  38 U.S.C.A. §§ 1114, 1155 (West 2002).  Benefits are not payable for a condition a veteran may have had, but which resolved without disability.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).  Consequently, it is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and service connection may be granted even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

It must be emphasized that a lay witness, such as the Veteran, does not have the medical expertise to diagnose himself or to provide a competent opinion as to the cause of the problems.  38 C.F.R. § 3.159.  In this case, there is no competent evidence that the Veteran had lichen planus, parotid tumor residuals, or hemochromatosis when he filed his claim in November 2003 or at any time since.  The report of the March 2011 VA examination establishes by a preponderance of evidence that he does not have these disabilities.  Because the preponderance of evidence establishes that the Veteran does not have the claimed disabilities, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert; Ortiz.  


ORDER

Service connection for dermatitis is denied.  

Service connection for lichen planus is denied.  

Service connection for the post-operative residuals of a parotid tumor is denied.  

Service connection for hemochromatosis is denied.  





REMAND

A VA medical opinion will be deemed necessary when there is competent evidence of a current disability or persistent or recurrent symptoms of disability; and, the evidence, including statements by the claimant, indicates that the disability or symptoms may be related to active service; but, there is not sufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  

In this case, the Veteran claims that his atrial fibrillation is due to injury in service, specifically exposure to ionizing radiation.  The March 2011 VA examination resulted in a diagnosis of paroxysmal atrial fibrillation but the examiner did not provide an opinion as to its connection to service.  Such an opinion should be obtained.  

Accordingly, the claim for service connection for atrial fibrillation is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who did the March 2011 VA examination and rendered a diagnosis of paroxysmal atrial fibrillation.  If he is not available a similarly qualified physician can respond.  If any additional examination, tests or studies are needed to respond to the following they should be done and the results reviewed and discussed in the report.  The examiner should provide complete explanations for his opinions.  

a.  Is it at least as likely as not that the Veteran's paroxysmal atrial fibrillation began in service?  Please explain.  

b.  Is it at least as likely as not that the Veteran's paroxysmal atrial fibrillation is the result of his exposure to ionizing radiation in service?  Please note the record confirming exposure.  Please explain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

2.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


